     Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

SUGARLAND HEALTH AND WELLNESS,                          §
LLC; TEXAS INPATIENT                                    §
CONSULTANT, LLC                                         §
      Plaintiff,                                        §
                                                        §
v.                                                      §         CIVIL ACTION NO. 4:19-cv-3091
                                                        §
NATIONWIDE PROPERTY AND                                 §
CASUALTY INSURANCE COMPANY                              §
     Defendant.                                         §

                                        NOTICE OF REMOVAL

       Defendant Nationwide Property and Casualty Insurance Company (“Nationwide”),

through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice

of Removal of the lawsuit captioned Sugarland Health and Wellness LLC; Texas Inpatient

Consultant, LLC v. Nationwide Property and Casualty Insurance Company; Cause No. 19-DCV-

264599; In the 434th Judicial District of Fort Bend County, Texas.

                                                  I.
                                             BACKGROUND

       1.       Plaintiffs Sugarland Health and Wellness, LLC1 and Texas Inpatient Consultant,

LLC initiated the present action by filing their Original Petition in Cause No. 19-DCV-264599;

In the 434th Judicial District of Fort Bend County, Texas on July 18, 2019 (the “State Court

Action”).2


1
       Although identified as “Sugarland Health and Wellness, LLC,” upon information and belief and after a
       diligent search of publicly available information, the proper legal name of this entity is “Sugar Land Health
       & Wellness, L.L.C.” This Notice of Removal will refer to “Sugar Land Health and Wellness, L.L.C.” as a
       plaintiff in this case instead of “Sugarland Health and Wellness, LLC.”
2
       See Plaintiff’s Original Petition, attached as Exhibit A. The Original Petition is unclear as to whether this
       case includes one or two plaintiffs. Plaintiff’s Original Petition refers “Sugarland Health and Wellness,
       LLC; Texas Inpatient Consultant, LLC” as a singular entity. See Exhibit A, at ¶ 2. However, upon
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 2 of 10



       2.       Nationwide appeared and answered on August 16, 2019, asserting a general denial

to the claims and allegations made in Plaintiffs’ Original Petition.3

       3.       Pursuant to 28 USC § 1446(a), a copy of all process, pleadings, and orders served

upon Nationwide in the State Court Action are incorporated in Exhibit A. Pursuant to Southern

District of Texas Local Rule 81(2) all pleadings and answers thereto filed in the State Court Action

are attached as Exhibits A and B. Pursuant to Southern District of Texas Local Rule 81(4), a copy

of the State Court Action docket sheet is attached as Exhibit C.

       4.       Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Nationwide will provide written notice of the removal to Plaintiffs through their attorney of

record, and to the clerk of the 434th Judicial District of Fort Bend County, Texas.

       5.       Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Nationwide of Plaintiffs’ Original Petition and less than

one year after the commencement of this action.

                                                   II.
                                              JURISDICTION

       6.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs. “To determine whether jurisdiction is present for removal, the


       information and belief, Sugar Land Health & Wellness, L.L.C. and Texas Inpatient Consultants, LLLP are
       two distinct legal entities both doing business in Fort Bend County, Texas. This Notice of Removal will
       therefore refer to Sugar Land Health & Wellness, L.L.C. and Texas Inpatient Consultants, LLLP
       collectively as “Plaintiffs.” Further, upon information and belief, and after conducting a diligent search, it
       appears “Texas Inpatient Consultant, LLC” as named in the Original Petition is not a Texas entity. A
       diligent search of publicly available information shows that the entity’s proper name is “Texas Inpatient
       Consultants, LLLP.” Therefore, this Notice of Removal will refer to “Texas Inpatient Consultants, LLLP”
       as a plaintiff in this case instead of “Texas Inpatient Consultant, LLC.”
3
       See Nationwide’s Original Answer, attached as Exhibit B.



                                                        2
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 3 of 10



court considers the claims in the state-court petition as they existed at the time of removal.”4 As

explained below, the facts presently existing establish that removal is proper in this case because

the parties are completely diverse and the amount in controversy exceeds $75,000.

A.     Diversity of Parties

       7.       For diversity purposes, citizenship of both limited liability companies and limited

partnerships are determined by the citizenship of the members of each entity.5 As explained below,

after a diligent search of publicly available information and records and upon information and

belief, Plaintiffs Sugar Land Health & Wellness, L.L.C. and Texas Inpatient Consultants, LLLP are

each distinct Texas entities. Nationwide has no reason to believe that any members of either

plaintiff share the citizenship of Nationwide.6 As a result, complete diversity exists in this case

and removal is proper.

                a.       Citizenship of Sugar Land Health & Wellness, L.L.C.

       8.       Plaintiff Sugar Land Health & Wellness, L.L.C. is a Texas limited liability

company and maintains its principal place of business in Texas. Citizenship of a limited liability

company is determined by the citizenship of all of its members.7 A diligent search of publicly

available information on the members of Sugar Land Health & Wellness, L.L.C. has been

conducted and Dominic Sreshta and Anita Sreshta are the only members who can be identified


4
       Mangumo v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
5
       MidCap Media Finance, LLC v. Pathway Delta, Inc., 929 F.3d 310, 314 (5th Cir. 2019); Harvey v. Grey
       Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008) (holding that the citizenship of a limited liability
       company is determined by the citizenship of all of its members); Deep Marine Tech., Inc. v.
       Conmaco/Rector, L.P., 515 F. Supp. 2d 760, 766 (S.D. Tex. 2007) (the citizenship of a limited partnership
       is determined by the citizenship of all of its members).
6
       Bates Energy Oil & Gas, LLC v. Complete Oil Field Servs., LLC, No. CV SA-17-CA-808-XR, 2017 WL
       8727480, at *2 (W.D. Tex. Aug. 30, 2017) (“If, after this inquiry, Defendants are still unable to identify the
       members but have no reason to believe that any of the members share their citizenship, they may allege
       complete diversity in good faith on information and belief”) (internal citations omitted).
7
       MidCap Media Finance, 929 F.3d at 314; Harvey, 542 F.3d at 1080.



                                                        3
     Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 4 of 10



based on public records. The Articles of Organization for a Texas Limited Liability Company

Act filed by Sugar Land Health & Wellness, L.L.C. identifies only Dominic Sreshta and Anita

Sreshta as members. The Texas Franchise Tax Public Information Report for the report year

2018 that was filed by Sugar Land Health & Wellness, L.L.C. with the Texas Secretary of State

lists only Dominic Sreshta as a member.

       9.      After a diligent search of publicly available information, Dominic Sreshta and

Anita Sreshta are citizens of the state of Texas. No other members of Sugar Land Health &

Wellness, L.L.C. were discovered through a diligent search and review of publicly available

records and Nationwide has no reason to believe that any members share the citizenship of

Nationwide. Based on information and belief after diligent inquiry, and pursuant to 28 U.S.C. §

1332(a), Plaintiff Sugar Land Health & Wellness, L.L.C. is a citizen of the state of Texas.

               b.       Citizenship of Texas Inpatient Consultants, LLLP

       10.     Plaintiff Texas Inpatient Consultants, LLLP is a Texas limited liability limited

partnership. Citizenship of a limited partnership is determined by the citizenship of all of its

members.8 A diligent search of publicly available information on the members of Texas Inpatient

Consultants, LLLP has been conducted. From this review, Nationwide has identified Sreshta

Management, PLLC, Himalaya Ventures, LP, and Emmanuel Opara9 as members who can be

identified based on public records and documents. The Texas Inpatient Consultants, LLLP

Certificate of Formation of a Limited Partnership filed on January 8, 2009 lists only Sreshta

Management, PLLC as a general partner of Texas Inpatient Consultants, LLLP. The Texas



8
       Harvey, 542 F.3d at 1080.
9
       Upon information and belief, and after a diligent search of publicly available information, the Texas
       Franchise Tax Public Information Report for report year 2016 filed by Texas Inpatient Consultants, LLLP
       incorrectly spelled Mr. Opara’s name as Emmanuel Opera.



                                                     4
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 5 of 10



Franchise Tax Public Information Report for report year 2016 filed by Texas Inpatient

Consultants, LLLP identifies Sreshta Management, PLLC, Himalaya Ventures, LP, and Mr.

Opara as partners of Texas Inpatient Consultants, LLLP. As explained below, Sreshta

Management, PLLC, Himalaya Ventures, LP, and Mr. Opara each citizens of Texas and

therefore Texas Inpatient Consultants, LLLP is a Texas citizen.

                       i.       Sreshta Management, PLLC is a citizen of the State of Texas.

       11.     Sreshta Management, PLLC is a Texas professional limited liability company.

Citizenship of a professional limited liability company is determined by the citizenship of all of its

members.10 A diligent search of publicly available information on the members of Sreshta

Management, PLLC has been conducted. From this review, Nationwide has identified Dominic

Sreshta as the lone member of Sreshta Management, PLLC who can be identified based on

public records. The Sreshta Management, PLLC Certificate of Formation of a Professional

Limited Liability Company filed on December 3, 2008 lists Dominic G. Sreshta, MD as the sole

manager of Sreshta Management, PLLC. The Texas Franchise Tax Public Information Report for

report year 2018 filed by Sreshta Management, PLLC lists Dominic G. Sreshta as the president of

Sreshta Management, PLLC. After a diligent search of publicly available documents and records,

Dominic G. Sreshta is a citizen of Texas. No other members of Sreshta Management, PLLC were

discovered through a diligent search and review of publicly available records and Nationwide

has no reason to believe that any members share the citizenship of Nationwide. Based on

information and belief after diligent inquiry, and pursuant to 28 U.S.C. § 1332(a), Sreshta

Management, PLLC is a citizen of the state of Texas.




10
       MidCap Media Finance, 929 F.3d at 314; Harvey, 542 F.3d at 1080.



                                                    5
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 6 of 10



                        ii.      Himalaya Ventures, LP is a citizen of the State of Texas.

       12.     Himalaya Ventures, LP is a Texas limited partnership. Citizenship of a limited

partnership is determined by the citizenship of all of its members.11 A diligent search of publicly

available information on the members of Himalaya Ventures, LP has been conducted. From this

review, Nationwide has identified Star of India Management, LLC and Dominic Sreshta as

members of Himalaya Ventures, LP who can be identified based on public records.                The

Himalaya Ventures, LP Certificate of Formation of a Limited Partnership filed on December 9,

2008 lists Star of India Management, LLC as the sole general partner of Himalaya Ventures, LP.

The Texas Franchise Tax Public Information Report for report year 2018 filed by Himalaya

Ventures, LP lists Dominic Sreshta as the managing partner of Himalaya Ventures, LP. After a

diligent review of all publicly available information, Dominic G. Sreshta is a citizen of Texas. As

explained below, Star of India Management, LLC is also a citizen of the State of Texas.

Therefore, since all members of Himalaya Ventures, LP are citizens of Texas, Himalaya

Ventures, LP is also a citizen of Texas.

       13.     Star of India Management, LLC is a Texas limited liability company. Citizenship

of a limited liability company depends upon the citizenship of its members. A diligent search of

publicly available information on the members of Star of India Management, LLC has been

conducted. From this review, Nationwide has identified Dominic Sreshta and Anita Sreshta as

the sole members of Star of India Management, LLC that can be identified based on public

records. The Star of India Management, LLC Certificate of Formation of a Limited Liability

Company filed on December 9, 2008 lists Dominic G. Sreshta and Anita Sreshta as the managers

of Star of India Management, LLC. The Texas Franchise Tax Public Information Report for


11
       Deep Marine Tech., Inc., 515 F. Supp. 2d at 766.



                                                      6
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 7 of 10



report year 2017 filed by Star of India Management, LLC lists only Dominic Sreshta as a

member. Based on a diligent review of publicly available information, both Dominic Sreshta and

Anita Sreshta are citizens of the state of Texas. No other members of Star of India Management,

LLC were discovered through a diligent search and review of publicly available records and

Nationwide has no reason to believe that any members share the citizenship of Nationwide.

Based on information and belief after diligent inquiry, and pursuant to 28 U.S.C. § 1332(a), Star

of India Management, LLC is a citizen of the state of Texas.

       14.     No other members of Himalaya Ventures, LP were discovered through a diligent

search and review of publicly available records and Nationwide has no reason to believe that any

members share the citizenship of Nationwide. Therefore, since all members of Star of India

Management, LLC are citizens of the state of Texas and Dominic G. Sreshta is a Texas citizen,

based on information and belief after diligent inquiry, and pursuant to 28 U.S.C. § 1332(a),

Himalaya Ventures, LP is a citizen of the state of Texas.

                       iii.    Mr. Opara is a citizen of the State of Texas.

       15.     The Texas Franchise Tax Public Information Report for the report year 2016 lists

Mr. Opara as a partner of Texas Inpatient Consultants, LLLP. After a diligent review of publicly

available information and records, Mr. Opara is a citizen of the State of Texas and Nationwide

has no reason to believe that Mr. Opara shares the citizenship of Nationwide.

       16.     No other members of Texas Inpatient Consultants, LLLP were discovered through

a diligent search and review of publicly available records, and Nationwide has no reason to

believe that any members share its citizenship. Based on information and belief after diligent

inquiry, and pursuant to 28 U.S.C. § 1332(a), Plaintiff Texas Inpatient Consultants, LLLP is a

citizen of the State of Texas because all members of this entity are Texas citizens.



                                                  7
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 8 of 10



                  c.       Citizenship of Nationwide Property and Casualty Insurance Company

        17.       Nationwide Property and Casualty Insurance Company is organized under the laws

of Ohio and maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1),

therefore, Nationwide is a citizen of the State of Ohio.

        18.       Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.      Amount in Controversy

        19.       Generally, “the sum demanded in good faith in the initial pleading shall be deemed to

be the amount in controversy.”12 Removal is proper if it is “facially apparent” from the complaint

that the claims asserted exceed the jurisdictional amount.13 In addition, penalties, exemplary

damages, and attorneys’ fees are included as part of the amount in controversy.14 Here, the

Original Petition states “Plaintiff seeks only monetary relief of no less than $200,000.00, but no

more than $1,000,000.00, including damages of any kind, penalties, costs, expenses, pre-judgement

interest, and attorney’s fees.”15 Plaintiffs further seek compensation for (1) actual damages in the

amount of $217,958.14,16 (2) pre- and post-judgment interest; (3) attorney’s fees, and (4) treble

damages.17 Therefore, it is facially apparent from Plaintiffs’ Original Petition that the amount in




12
        28 U.S.C. § 1446(c)(2); see also Pena v. Home Depot U.S.A., Inc., 32 F. Supp. 3d 747, 750 n. 3 (S.D. Tex.
        2012).
13
        Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
        (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
14
        H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see also
        St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
15
        Exhibit A, Plaintiff’s Original Petition, at ¶ 59.
16
        Id. at ¶ 51.
17
        Id. at § Prayer.



                                                             8
      Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 9 of 10



controversy exceeds $75,000. As a result, Accordingly, the amount in controversy requirement of 28

U.S.C. § 1332(b) is satisfied.

                                             III.
                                         CONCLUSION

       20.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       21.     WHEREFORE, Defendant Nationwide Property and Casualty Insurance

Company hereby provides notice that this action is duly removed.



                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              Southern District No. 38513
                                              pkemp@smsm.com
                                              Segal McCambridge Singer and Mahoney
                                              100 Congress Ave., Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEY-IN-CHARGE FOR DEFENDANT
                                              NATIONWIDE PROPERTY AND CASUALTY
                                              INSURANCE COMPANY




                                                 9
     Case 4:19-cv-03091 Document 1 Filed on 08/19/19 in TXSD Page 10 of 10



OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
C Daniel DiLizia
Texas Bar No. 24099800
Southern District No. 2970159
ddilizia@smsm.com
Segal McCambridge Singer and Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
electronically via CMRRR this the 19th day of August, 2019 to:

       Chad T. Wilson                                            # 9414 7266 9904 2137 9602 90
       Patrick C. McGinnis
       Chad T. Wilson Law Firm PLLC
       455 E Medical Center Blvd, Ste 55
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       pmcginnis@cwilsonlaw.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                10
